UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4375


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRY LEE CONDREY, a/k/a Jamil,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:11-cr-00065-JPB-DJJ-1)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Tracy Weese, Shepherdstown, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Thomas O.
Mucklow, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terry      Lee    Condrey     pled    guilty,      pursuant     to    a    plea

agreement, to aiding and abetting the possession with intent to

distribute     cocaine         base    within     1000   feet     of   a   school.        The

district court sentenced Condrey to 210 months’ imprisonment.

On appeal, Condrey’s counsel filed a brief pursuant to Anders v.

California,     386      U.S.    738    (1967),     stating      that      there   were   no

meritorious issues for appeal, but questioning whether the Fed.

R.   Crim.    P.    11    hearing       was     properly       conducted     and    whether

Condrey’s      sentence        was    reasonable.          The    Government’s          brief

raises Condrey’s waiver of his right to appeal his sentence in

his plea agreement.            We dismiss in part and affirm in part.

              We review de novo whether a defendant has effectively

waived his right to appeal.                   United States v. Marin, 961 F.2d

493, 496 (4th Cir. 1992).                   An appellate waiver must be “the

result of a knowing and intelligent decision to forgo the right

to appeal.”         United States v. Broughton-Jones, 71 F.3d 1143,

1146   (4th    Cir.      1995)    (internal        quotation      marks     and    citation

omitted).       Generally,        if    a   district      court    fully     questions     a

defendant     regarding         the    appellate     waiver      during     the    Rule    11

colloquy,     the     waiver     is    both     valid    and    enforceable.         United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

              Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Condrey

                                              2
knowingly    and   voluntarily    agreed    to   the   waiver   of    appellate

rights as set forth in the plea agreement.              During the Rule 11

colloquy, the court reviewed the terms of the plea agreement

with   Condrey,    including     the   waiver    provision    providing    that

Condrey waived the right to appeal any sentence below or at the

statutory maximum.       Condrey affirmed that he understood those

terms.      Additionally, Condrey has not contested the waiver’s

validity.     Because Condrey was sentenced below the statutory

maximum, we dismiss Condrey’s appeal of his sentence.

            The waiver provision, however, does not preclude this

court’s review of Condrey’s convictions.               Because Condrey did

not move to withdraw his guilty plea in the district court or

raise any objections to the Rule 11 colloquy, we review the

colloquy for plain error.         United States v. Martinez, 277 F.3d

517, 527 (4th Cir. 2002).              We find that the district court

substantially complied with Rule 11’s requirements and committed

no error warranting correction on plain error review.

            In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                We therefore

affirm Condrey’s conviction.           This court requires that counsel

inform Condrey, in writing, of his right to petition the Supreme

Court of the United States for further review.               As such, we deny

Condrey’s counsel’s motion to withdraw at this time.                 If Condrey

requests that a petition be filed, but counsel believes that

                                        3
such petition would be frivolous, counsel may renew the motion

for leave to withdraw from representation.                      Counsel’s motion

must   state   that    a     copy   thereof   was   served      on   Condrey.      We

dispense   with       oral    argument    because        the    facts   and     legal

contentions    are    adequately      presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                         4